Continuation Sheet

Continuation of 3: 
Newly amended claim 14 raises new issues requiring a novel search and further consideration (e.g., a restatement and/or clarification of rejection) because it now recites “an adhesive; a primary release section; and a secondary release section located along at least a portion of the layer of backdust, the secondary release section comprising a parting agent material.”

Also, the Applicant has presented additional claims without canceling a corresponding number of finally rejected claims.

Continuation of 12: 
Regarding claims 1, 4-13, and 22-32, because, it remains the Examiner's position that the claims are unpatentable for reasons previously of record in the final office action.
Regarding claims 14-16 and 33-35, because, Applicant's arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.

Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive.
Applicant contends that the applied references do not disclose, teach, or suggest a secondary release section as set forth in the instant claims. This is not persuasive.
Aschenbeck teaches the use of adhesive adhesives either on the top (29) or bottom of the laminated shingles (39); wherein the adhesive strips may be duplicated and be placed on the top (170a, 180a) or bottom (270, 280) of the shingles (para 4, 99, 103; fig 2a, 4a, 10a); wherein one of ordinary skill in the art at the time of invention would have understood that the adhesive are used to bond the bottom of the tab or buttlap portion to the top of the headlap portion (i.e., an overlapping shingle arrangement). Aschenbeck further teaches in a bundle of stacked shingles. To prevent adhesion of a shingle's adhesive pattern to an adjacent shingle the portion of the adjacent shingle in facing alignment with the adhesive pattern may be provided with a non-stick surface (i.e., release section) to allow for easy separation of the shingles.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location (i.e., front and back of shingle) and number (i.e., primary and secondary) of adhesive sealant strips as well as the number (e.g., primary and secondary) and location (i.e., front and back of shingle) of the non-stick surfaces (i.e., release sections) on the shingles; so that the shingles do not stick together during bundling, but do adhere to one another during installation.
Applicant contends that the applied references do not disclose, teach, or suggest the amount or width of the parting agent material set forth in the instant claims. This is not persuasive. 
	With regard to the limitations, “said release section comprising a parting agent material, said parting agent material being included in an amount from 0.0005 kg/m2 to 1 kg/m2” and “wherein the secondary release section has a width of from 1 cm to 16 cm,” it would have been obvious to the ordinary skilled artisan at the time of invention to adjust the amount of nonadhering agent used on the shingle and the width of the release sections to optimize the ability to keep the shingles from sticking together when bundled versus the cost of the shingle (e.g., excessive use of parting agents or materials).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783